The Attorney                General          of Texas
                                           April    25,      1978
JOHN L. HILL
Attorney General


                   Honorable James M. Windham                       Opinion No. Ii- 1158
                   Chairman
                   Board of Corrections                             Re: Acquisition   of land for a
                   Livingston, Texas 77351                          prison farm.

                   Dear Mr. Windham:

                         You have asked three questions relating to the acquisition of land on
                   which to construct a new prison unit. The questions involve a rider to the
                   General Appropriations Act for then 1978-79 fiscal years. That rider provides:

                                 The Department of Corrections is authorized to
                              squire from the proceeds of the sale or exchange of
                              the Blue Ridge Farm, and from the appropriation for
                              prison construction, sufficient acreage in West Texas,
                              not to exceed a valuation of $8,000,000 upon which to
                              construct a prison unit. Appropriated funds provided
                              herein shall be expended only when authorized by the
                              approval board, as provided under Sanate Bill No. 449,
                              Fifty-fourth Legislature, Regular Session, consisting of
                              the Governor, the Commissioner of the General Land
                              Office and the Chairman of the Board of Corrections.

                   Acts 1977, 85th Leg., ch. 872, at 2870.

                        Your questions are:

                              (1)   Can the acreage referred to in the rider be
                                    purchased    by the     Texas   Department    of
                                    Corrections   solely from appropriated   money,
                                    without the inclusion of any money from the sale
                                    of the Blue Ridge Farm?

                              (2)   Is the language in the rider indicating’that the
                                    acreage in question is to be located in “West
                                    Texas” directory or mandatory?




                                                     p.   4690
Honorable James M. Windham       -   Page 2      (H-1159)



           (3)   If, and only if such language is determined to be
                 mandatory, does West Texas include Iiidalgo County?

      The first question is of primary importance since a 1955 statute limits use of
funds from the &le of the Blue Ridge Farm. That statute provides in part:

              Sec. 3. The proceeds from the sale of [the Blue Ridge
           Farm1 shall be placed in a special fund in the State Treasury
           for use by the Texas Prison Board in purchasing other lands
           for the Texas Prison System within a radius of seventy five
           (75) miles of Huntsville, Texas. . . .

Acts 1955, 54th Leg., ch. 457, at l178. An appropriation act rider cannot amend a
statute. Attorney General Opinion V-1254 (1951). Thus, unless the property can be
purchased with funds other than the proceeds of the sale of Blue Ridge Farm, the
new acreage must be within seventy-five miles of Huntsville.

       The rider authorizes the Department ‘*to acquire [acreage in West Texas]
from the proceeds of ,the sale or exchan e of the Blue Ridge Farm, and from the
appropriation   for prison construction” ‘femphasis added).   Your fZZ question
requires us to decide whether the “and” can be construed in the disjunctive rather
than the more usual conjunctive form. The Texas Supreme Court has said:

           Ordinarily the words ‘and’ and ‘or,’ are in no sense inter-
           changeable terms, but, on the contrary, are used in the
           structure of language for purposes entirely variant, the
           ,former being strictly of a conjunctive,    the latter, of a
           disjunctive, nature. Nevertheless, in order to effectuate the
           intention of the parties to an instrument, a testator, or a
           legislature, as the case may be, the word ‘and’ is sometimes
           construed to mean ‘or.’ This construction, however, is never
           resorted to except for strong reasons and the words should
           never be so construed unless the context           favors the
           conversion; as where it must be done in order to effectuate
           the manifest intention of the user; and where not to do so
           would render the meaning ambiguous, or result in an
           absurdity; or would be tantamount to a refusal to~correct a
           mistake.

Board of Insurance Commissioners of Texas v. Guardian Life Ins. Co. of Texas, 180
S.W.2d 908, 908 (Tex. 1944) (quoting 3 C.J.S., And, 1088).

      Here we cannot say that the context and language of the rider requires the
conversion.   In fact, we believe the statutory     language suggests that the
conjunctive use is required. General statutes and appropriations act riders on the




                                     p.   4691
Honorable James M. Windham       -    Page 3   (H-1158)



same subject are & pari materia and must be read together.         Jessen Associates,
Inc., v. Bullock, 531 S.W.2d 593, 800 (Tex. 1975). The 1955 statute specifically
provides that the proceeds from the sale of Blue, Ridge Farm will be used for the
purchase of new land. The rider to the Appropriation Act aecifically     refers to this
statute and makes the purchase of the new farm conditional on the concurrence of
the Approval Board which is established in the 1955 statute.    The Approval Board’s
sole functions are set out in the 1955 legislation and are to approve the sale of the
Blue Ridge Farm and to approve the purchase of new acreage with the proceeds.
When the rider and the 1955 statute are construed together, as they are required to
be, the utilization of the Blue Ridge proceeds is mandated.          Additionally, the
budget request submitted by the Texas Department             of Corrections      to the
Legislature does not indicate that any general revenue appropriation was requested
for purchase of land. Compare pages 358 and 358 with pages 2 through 5, Texas
Department of Corrections Budget Estimates, fiscal years 1978 and 1979 (October,
1978) . We are thus compelled to conclude that the language of the rider requires
that the acreage for a new prison farm be purchased with the~proceeds ,from the
sale of the Blue Ridge Farm and with sufficient general revenue funds to qua1 the
difference between the cost of the new acreage end the receipts from the Blue
Ridge property.

       Although the rider refers to purchase of land in West Texas while the statute
limits the purchase to a seventy-five     mile radius of Huntsville, this anomalous
result does not indicate that the Legislature intended that the purchase was to be
made solely from general revenue funds. The rider apparently was drafted in the
anticipation that H.B. 1387 would pass the 85th Legislature.    That bill would have
amended the 1955 legislation ‘relating to the Blue Ridge, Farm to remove the
seventy-five   mile limitation and to alter other provisions relating to the sale of
Blue Ridge Farm and the purchase of a new farm. That bill was passed by the
House on May 23, and was passed by the Senate on second reading on May 30,1977;
however, it was never considered by the Senate on third ‘and final reading.       The
Appropriation Bill, on the other hand, was passed by both houses on May 26, 1977.

       Thus, it is our conclusions that the language of the appropriation riders
requires that the acreage for a new prison ferm be purchased at least in part with
proceeds from the sale of the Blue Ridge Farm. Since themuse of proceeds from the
sale of Blue Ridge Farm is limited by statute to the purchase of other lands within
the seventy-five mile radius of Huntsville, it is unnecessary to address your second
and third questions.

                                     SUMMARY

            A rider to the Texas Department of Corrections eppropri-
            ation in the Appropriations Act for fiscal years 1978 and 1979
            provides the purchase of acreage for a new prison farm is to
            be made primarily with funds from the sale of the Blue




                                       p.   4692
HonorableJames M. Windham -     Page 4   (H-1158)


          Rldge Farm. Such funds may be used only for the purchase
          ofland in a seventy-five milt radius of Huntsville.




                                      Attcmey General of Texas

APPROVED:




Opinion Commiitee

M